Name: Commission Regulation (EEC) No 3277/80 of 17 December 1980 derogating from Regulation No 134 in respect of wine harvest declarations for the 1980/81 marketing year in the disaster-stricken regions in Italy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 343/ 18 Official Journal of the European Communities 18 . 12. 80 COMMISSION REGULATION (EEC) No 3277/80 of 17 December 1980 derogating from Regulation No 134 in respect of wine harvest declarations for the 1980/81 marketing year in the disaster-stricken regions in Italy whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wines, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 2930/80 (2), and in particular Articles 28 (4) and 65 thereof, Whereas Article 6 (1 ) of Commission Regulation No 134 (3), as last amended by Regulation (EEC) No 1136/70 (4), lays down the dates when producers in the Member States must make their harvest declara ­ tions on account of the different periods when the vintage takes place ; whereas the date of 30 November fixed for the Italian Republic cannot be complied with in the regions of Campania, Basilicata and Puglia on account of the earthquake which has recently struck these three regions ; whereas it is therefore necessary, notwithstanding the provisions of Regula ­ tion No 134, to allow producers in the said regions to make their wine harvest declaration for the 1980/81 marketing year by 16 January 1981 ; at the latest ; Whereas this derogation also means that the date when the Italian Republic must transmit to the Commission the summary of wine harvest declara ­ tions for that marketing year must also be carried forward ; HAS ADOPTED THIS REGULATION : Article 1 1 . Notwithstanding Article 6 (1 ) of Regulation No 134, producers in the Italian regions of Campania, Basilicata and Puglia which have been declared disas ­ ter-stricken regions by the competent Italian authori ­ ties may make their wine harvest declarations for the 1980/81 marketing year by 16 January 1981 at the latest, 2 . Notwithstanding Article 7 (3) of Regulation No 134, the date by which the Italian Republic must communicate to the Commission a summary of the harvest declarations is hereby replaced by 28 February 1981 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 30 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 December 1980 . For the Commission Finn GUNDELACH Vice-President ( l) OJ No L 54, 5 . 3 . 1979, p . 1 . I2) OJ No L 305, 14. 11 . 1980, p. 1 . (J) OJ No 111 , 6 . 11 . 1962, p. 2604/62 . ( «) OJ No L 134, 19 . 6 . 1970, p . 4.